UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3) Aeterna Zentaris Inc. (Name of Issuer) Common Shares (Title of Class of Securities) (CUSIP Number) Marc Paquet, Secretary Société générale de financement du Québec 600 de la Gauchetière Street West Suite 1500 Montréal, Québec CanadaH3B 4L8 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 14, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of§§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. CUSIP No. 007975204 13D 1. Names of Reporting Persons I.R.S. Identification Nos. of Above Persons (entities only) Société Générale de Financement du Québec 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e). 6. Citizenship or Place of Organization Quebec, Canada Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 9,95 % Type of Reporting Person (See Instructions) CO Page2 of 6 Pages CUSIP No. 007975204 13D 1. Names of Reporting Persons I.R.S. Identification Nos. of Above Persons (entities only) SGF Santé Inc. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e). 6. Citizenship or Place of Organization Quebec, Canada Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 9,95 % Type of Reporting Person (See Instructions) CO Page3 of 6 Pages CUSIP No. 007975204 13D This amended statement on Schedule 13D amends and supplements the Schedule 13D originally filed on April 19, 2002, as amended and restated on April 19, 2003 and on March 6, 2006 (as previously amended and amended hereby, the “Schedule 13D”) by Société Générale de Financement du Québec, and relates to Common Shares, no par value, of Aeterna Zentaris Inc. Item 4.Purpose of Transaction Item 4 of the Schedule 13D is hereby amended by deleting the first paragraph of such Item and replacing it with the following: “SGF may, depending on market conditions, sell additional securities of the Company. SGF also reserves the right to acquire additional securities of the Company, depending on economic and market conditions as well as matters relating to the Company. Any subsequent acquisition or disposition of such securities may be made by way of market purchases or sales, private agreements or otherwise. Except as described above, neither SGF nor SGF Santé has any plans or proposals which relate to or would result in:” Item 7.Material to Be Filed as Exhibits Item 7 of the Schedule 13D is hereby amended (1) by deleting Exhibit 1 to the Schedule 13D in its entirety and replacing it with Exhibit 1 hereto. Page4 of 6 Pages CUSIP No. 007975204 13D SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated May 14, 2010. SOCIÉTÉ GÉNÉRALE DE FINANCEMENT DU QUÉBEC By: /s/Marc Paquet Name: Marc Paquet Title: Secretary SGF SANTÉ INC. By: /s/ Marc Paquet Name: Marc Paquet Title: Secretary Page5 of 6 Pages CUSIP No. 007975204 13D INDEX OF EXHIBITS Exhibit Number Description 1. Name, title, principal business address, principal occupation and citizenship of each director and executive officer of SGF or SFG Santé. CUSIP No. 007975204 13D EXHIBIT 1 Directors and Officers of SGF Name Title Principal Business Address Principal Occupation Citizenship Jean Bazin Chairman of the Board Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Chairman of the Board of SGF Canadian Pierre Shedleur President and General Manager and Director Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 President and General Manager and Director of SGF Canadian Jean-Jacques Carrier Senior Vice-President and Chief Financial Officer Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Vice-President and Chief Financial Officer of SGF Canadian Yves Bourque Senior Vice-President, Investment Support and Management Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Senior Vice-President, Investment Support and Management of SGF Canadian Marc Paquet Senior Vice-President, Legal Affairs and Corporate Secretary Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Senior Vice-President, Legal Affairs and Corporate Secretary of SGF Canadian Chantal Malo Senior Vice-President, Planning and International Strategic Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Senior Vice-President, Planning and International Strategic of SGF Canadian Christian Lessard Senior Vice-President, Organizational Development and Public Affairs Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Senior Vice-President, Organizational Development and Public Affairs of SGF Canadian Daniel Boulais Senior Vice-President, Investments Agri-Food Group Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Senior Vice-President, Investments Agri-Food Group of SGF Canadian Luc Séguin Senior Vice-President, Investments, Mines, Materials, Energy, Environment Group Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Senior Vice-President, Investments, Mines, Materials, Energy, Environment Group of SGF Canadian CUSIP No. 007975204 13D Name Title Principal Business Address Principal Occupation Citizenship Georges Kobrynsky Senior Vice-President, Investments Forest Products Group Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Senior Vice-President, Investments Forest Products Group of SGF Canadian Pierre Puglièse Senior Vice-President, Investments Technologies and Life Sciences Group Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Senior Vice-President, Investments Technologies and Life Sciences Group of SGF Canadian Jean-Yves Tardif Vice-President, Human Resources Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Vice-President, Human Resources of SGF Canadian Nicolas Potvin Legal Counsel and Assistant Secretary Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Legal Counsel and Assistant Secretary of SGF Canadian Jean Rocheleau Treasurer Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Treasurer of SGF Canadian Silvana Travaglini Vice-President and Controller Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Vice-President and Controller of SGF Canadian André-Gilles Frigon Assistant Treasurer Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Assistant Treasurer of SGF Canadian Marie Anna Bacchi Director 4245, Decarie Blvd. Montréal, Québec CanadaH4A 3K4 Director General Villa Maria College Canadian José P. Dorais Director 1155, René-Lévesque Blvd West 31st Floor Montréal, Québec CanadaH3B 3S6 Partner, Miller Thomson Pouliot LLP Canadian Nathalie Goodwin Director 839, Sherbrooke Street East Suite 200 Montréal, Québec CanadaH2L 1K6 Associate, Agence Goodwin Canadian CUSIP No. 007975204 13D Name Title Principal Business Address Principal Occupation Citizenship Diane Lanctôt Director 5790, Paré Street Montréal, Québec Canada H4P 2M2 President of Lanctôt Ltd Canadian John LeBoutillier Director 2000, McGill College Avenue Suite 2300 Montreal, Québec CanadaH3A 3J1 Chairman, Industrial Alliance Insurance and Financial Services Inc. Canadian Hélène Lévesque Director 234, Chester Avenue Mont-Royal, Québec CanadaH3R 1W3 President, Experlead Corporation Canadian Monique Mercier Director 630, René-Lévesque Blvd West 22nd Floor Montréal, Québec CanadaH3B 1S6 Executive Vice-President, Law and Market Development Emergis Inc. (a Telus Group Company) Canadian Stanley K. Plotnick Director 5490, Thimens Suite 210 Montréal, Québec CanadaH4M 2K4 President, Diversiplex Corp. Canadian Richard J. Renaud Director 1, Place Ville-Marie Suite 2221 Montréal, Québec Canada H3B 3M4 Chairman and Managing Partner Wynnchurch Capital Canadian André Riedl Director 263, Rosalie-Cherrier Mont-Saint-Hilaire, Québec CanadaJ3H 5Y7 Consultant, Managing Partner Canadian Stephen Rosenhek Director 2, Place Alexis-Nihon 22nd Floor Montréal, Québec Canada H3Z 3C2 Managing Partner, RSM Richter Chamberland Canadian Madeleine Roy Director 925, Grande Allée West Suite 500 Québec, Québec CanadaG1S 1C1 Lawyer, Lavery, de Billy, LLP Canadian Chrystine Tremblay Director 710, Place d'Youville 6th Floor Québec, Québec CanadaG1R 4Y4 Deputy Minister for the Ministère du Développement économique, de l'Innovation et de l'Exportation du Québec Canadian CUSIP No. 007975204 13D Directors and Officers of SGF Santé Name Title Principal Business Address Principal Occupation Citizenship Pierre Puglièse Chairman of the Board, President and Director Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Chaiman of the Board and President of SGF Santé Canadian Marc Paquet Secretary Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Secretary of SGF Santé Canadian Nicolas Potvin Assistant Secretary Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Assistant Secretary of SGF Santé Canadian Jean-Jacques Carrier Director Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Director of SGF Santé Canadian Yves Bourque Director Suite 1500 600 de La Gauchetière Street West Montréal, Québec CanadaH3B 4L8 Director of SGF Santé Canadian
